DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 12, filed 6/27/22, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Applicant’s arguments, see page 12, filed 6/27/22, with respect to claim 7 have been fully considered and are persuasive.  The objection has been withdrawn. 

Due to applicant’s amendment, the 35 U.S.C. 112(b) rejection of claim 14 has been withdrawn.

Applicant’s arguments, see pages 13 and 14, filed 6/27/22, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. patent application publication 2015/0095463 by Saito.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14 and 17 recites the limitation "the registration key" in lines 12, 17 and 15, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that “a registration key” is recited later in the claims, but the key should be defined prior to referring to it.

Claims 8, 15, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims recite “a registration key” multiple times prior to referring to “the registration key” thereby making it unclear to which key is being referred or if there are multiple key at all.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0227760 by Sato, and further in view of U.S. patent application publication 2021/0092241 by Yoshida et al., and further in view of U.S. patent application publication 2015/0095463 by Saito.
2)	Regarding claim 1, Sato teaches an information processing apparatus (figure 1, item 103; an MFP) comprising: at least one memory device that stores a set of instructions (figure 4, item 402-404; paragraph 40; various memories); and at least one processor (figure 4, item 401; a CPU) that executes the set of instructions to: accept identification information that identifies a predetermined group of a customer organization (figure 13A; paragraph 64; organization ID is entered at MFP); acquire, from an installation management server that manages installation data to use in installation processing of an information processing apparatus, installation data related to the accepted identification information (figure 14; paragraph 69; script matching organization ID can be acquired from management server 101); execute the installation processing of the information processing apparatus by a script included in the acquired installation data, wherein the installation processing includes installation of an application for providing a service related to the identification information, setting of the application (paragraph 65; installation is executed after user selection in figure 13B, paragraph 2 notes that applications and settings can be installed/changed), and in a case where a registration key for a device management server that manages an information processing apparatus within a network is included in the acquired installation data, request registration of the information processing apparatus to the device management server using the registration key (paragraph 44; particular content IDs [i.e. “registration key”] within an obtained script can refer to content, and then obtain the content managed by content servers [i.e. “a device management server”]).
	Sato does not specifically teach automatically inputting a registration key to execute registration processing; and when the installation processing is ended, execute the registration processing requesting registration of the information processing apparatus to the device management server using the automatically inputted registration key.
	Yoshida teaches when the installation processing is ended, execute the registration processing requesting registration of the information processing apparatus to the device management server using the registration key (figure 6A; paragraph 162; installation of applications occurs at item S20 and then at step S28 registration of the installed applications at an external server occurs [paragraph 172]).
	Sato and Yoshida are combinable because they are both from the MFP update field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Sato with Yoshida to add registration of applications after installation.  The motivation for doing so would have been to obtain licensing information (paragraph 185).  
	Saito teaches automatically inputting a registration key to execute registration processing (paragraph 42; registration can be automatic upon installation of a program).
	NOTE:  the automatic registration of Saito could modify the registration signal of Yoshida to be automatic.
	Sato and Saito are combinable because they are both from the MFP update field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Sato with Saito to add automatic registration of applications after installation.  The motivation for doing so would have been to “reduce a burden on the user” (paragraph 42).
Therefore it would have been obvious to combine Sato with Yoshida and Saito to obtain the invention of claim 1. 
3)	Regarding claim 2, Sato teaches the information processing apparatus according to claim 1, wherein at least one of setting information and operation information of the information processing apparatus registered to the device management server is managed on the device management server (paragraphs 44 and 49; at least an address book [i.e. “setting information”] can be managed by a content server).
4)	Regarding claim 3, Sato teaches the information processing apparatus according to claim 2, wherein the at least one processor executes instructions in the memory - 46 -10207374US01/P221-0214US device to: display on a display unit (figure 4, item 405; an operation panel) of the information processing apparatus a designation screen for designating the identification information identifying the predetermined group, and accept the identification information in accordance with a user input via the designation screen (figure 13A; group ID information can be input to MFP).
5)	Regarding claim 4, Sato teaches the information processing apparatus according to claim 3, wherein on the designation screen, search information for searching for the installation data related to the identification information on the installation management server can further be designated, and on the installation management server, installation data to be searched using search information is narrowed down (paragraph 64; input IDs are searched, when a match exists it is “narrowed down” to the matching script).
6)	Regarding claim 5, Sato teaches the information processing apparatus according to claim 1, wherein the at least one processor executes instructions in the memory device to: display, on a display unit of the information processing apparatus, a result screen for indicating an acquisition result of acquiring the installation data (figure 13B; result of script search is displayed at MFP).
7)	Regarding claim 6, Sato teaches the information processing apparatus according to claim 5, wherein, on the result screen, processing content of the installation processing and a button that accepts an instruction to execute the installation processing are displayed, and wherein the at least one processor executes instructions in the memory device to: when the instruction to execute the installation processing is accepted via the result screen, execute the installation processing (figure 13B; paragraph 65; execution button for installation of a particular script is shown).
8)	Regarding claim 7, Sato teaches the information processing apparatus according to claim 6, wherein on the result screen, one or more groups of a registration destination customer organization for when an information processing apparatus is registered to the device management server can further be selected (figures 13A and 13B; paragraph 64; screens of figures 13A and 13B appear to be iterative, thus further group IDs could be selected in figure 13A after installation of a different script).
9)	Regarding claim 8, Sato teaches an installation management server (figure 1, item 101; a management server) comprising: a storage unit (figure 2; various memories disclosed) that stores installation data (figure 3, item 302; paragraph 35; device data [i.e. “installation data”] is stored); at least one memory device that stores a set of instructions (figure 2; various memories disclosed); and at least one processor (figure 2, item 201; a CPU) that executes the set of instructions to: receive identification information of a predetermined group of a customer organization related to an information processing apparatus to be installed via a network from the information processing apparatus (paragraph 65; group ID is input at MFP 103 and received by server 101); acquire service information that indicates a service related to the received identification information and a registration key for registering an information processing apparatus from a device management server (figure 8A; paragraph 48; settings data can be edited by a user at PC 102 and stored in server 101, some data may be linked by a content ID to other content servers (i.e. a “device management server”) as disclosed in paragraph 44); and acquire installation data that includes a script and provide the acquired installation data and the registration key to the information processing apparatus (paragraph 65; script, including any content IDs [i.e. “registration keys”], is acquired and transmitted to device 103 for installation), wherein in the information processing apparatus, by executing the script included in the acquired installation data, installation processing is executed, the installation processing including installation of an application associated with service information, setting of the application from the storage unit (paragraph 65; installation is executed after user selection in figure 13B, paragraph 2 notes that applications and settings can be installed/changed) and in a case where the registration key for a device management server that manages an information processing apparatus within a network is included in the acquired installation data, inputting a registration key to execute registration processing, and registration of the information processing apparatus to the device management server using the registration key is requested (paragraph 44; particular content IDs [i.e. “registration key”] within an obtained script can refer to content, and then obtain the content managed by content servers [i.e. “a device management server”]).
	Sato does not specifically teach automatically inputting a registration key to execute registration processing, and when installation processing according to the installation data is ended, registration of the information processing apparatus to the device management server using the automatically inputted registration key is executed.
	Yoshida teaches when installation processing according to the installation data is ended, registration of the information processing apparatus to the device management server using the registration key is executed (figure 6A; paragraph 162; installation of applications occurs at item S20 and then at step S28 registration of the installed applications at an external server occurs [paragraph 172]).
	Sato and Yoshida are combinable because they are both from the MFP update field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Sato with Yoshida to add registration of applications after installation.  The motivation for doing so would have been to obtain licensing information (paragraph 185).  
	Saito teaches automatically inputting a registration key to execute registration processing (paragraph 42; registration can be automatic upon installation of a program).
	NOTE:  the automatic registration of Saito could modify the registration signal of Yoshida to be automatic.
	Sato and Saito are combinable because they are both from the MFP update field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Sato with Saito to add automatic registration of applications after installation.  The motivation for doing so would have been to “reduce a burden on the user” (paragraph 42).
Therefore it would have been obvious to combine Sato with Yoshida and Saito to obtain the invention of claim 8.
10)	Regarding claim 9, Sato teaches the installation management server according to claim 8, wherein the at least one processor executes instructions in the memory -48-10207374US01/P221-0214US device to: provide a client terminal with an edit screen on which installation data managed on the installation management server can be edited and edit content of the installation data in accordance with information inputted via the edit screen (figures 7B and 8A; paragraph 48; settings data can be edited at PC device 102).
11)	Regarding claim 10, Sato teaches the installation management server according to claim 9, wherein on the edit screen, at least one group of a registration destination customer organization for when an information processing apparatus is registered to a device management server can further be selected (paragraph 48; content can be further registered to content servers).
12)	Regarding claim 11, Sato teaches the installation management server according to claim 10, wherein on the edit screen, a new group that is a customer organization can further be generated (paragraph 50; figure 8B; outsourcing groups can be added through the editing screen).
13)	Regarding claim 12, Sato teaches the installation management server according to claim 9, wherein, on the edit screen, an application to use can further be selected (figure 8A; particular settings data affects particular applications [e.g. an address book affects email/fax applications]).
14)	Regarding claim 13, Sato teaches the installation management server according to claim 12, wherein on the edit screen, a setting value of the selected application can further be edited (figure 8A; setting values used by applications can be edited).
15)	Claims 14 and 17 are taught in the same manner as described in the rejections of claims 1 and 8 above.
16)	Claims 15 and 18 are taught in the same manner as described in the rejection of claim 1 above.
17)	Claims 16 and 19 are taught in the same manner as described in the rejection of claim 8 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672